PER CURIAM:
Gearlean B. Parker appeals the district court’s order dismissing her action for lack of subject matter jurisdiction because she failed to allege any basis for federal jurisdiction. We have reviewed the record and *684find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Parker v. Chinnery, No. CA-05-3-4 (E.D. Va. June 16, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED